     Case 3:19-cv-00101-RCJ-WGC Document 20 Filed 06/19/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JAMES MCDANIEL,                                     Case No. 3:19-cv-00101-RCJ-WGC
4                                           Plaintiff                    ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                       Defendants
8
9           In light of the appointment of pro bono counsel, David M. Zaniel, the Court grants

10   Plaintiff and his attorney 30 days from the date of this order to file a first amended

11   complaint in this case. If Plaintiff and his attorney fail to file a first amended complaint,

12   the Court will screen Plaintiff’s original complaint (ECF No. 1-1) and that will be the

13   operative complaint in the case.

14
15          DATED THIS 19th day of June 2020.

16
17                                             UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
